Citation Nr: 0306192	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  01-00 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

2.  Entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
September 1992.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1999 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, that denied the veteran's claims for 
compensable ratings for left knee disability and folliculitis 
barbae.  

An RO decision in July 2002 increased the ratings for both 
disabilities at issue to 10 percent, effective from the date 
of receipt of the reopened claims (March 4, 1999). Applicable 
law mandates that when a veteran seeks an increased rating, 
it will generally be presumed that the maximum benefit 
allowed by law and regulation is sought, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit available is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993). The veteran has not withdrawn his appeal 
with respect to the ratings for his left knee and skin 
disorders.  These claims therefore remain in appellate 
status. 

In September 2002, the RO received a statement from the 
veteran indicating that he disagreed with a "decision to 
give me an effective date of 4-4-99."  The veteran has three 
disabilities for which service connection has been granted 
effective March 4, 1999, folliculitis barbae, lumbosacral 
strain, and left knee retropatellar pain syndrome.  As 
service connection for lumbosacral strain was granted in a 
July 2002 rating decision, the veteran may be attempting to 
submit a notice of disagreement with the effective date for 
the grant of that benefit.  This matter must be referred to 
the RO for clarification and any indicated action.

In September and October 2002, the RO received information 
and argument regarding an apparent request by VA that the 
veteran pay back $17,148.42 in service separation benefits.  
He argued that because of taxes he paid on this amount, he 
should not have to pay back the full amount.  He was not 
specific as to the date of the letter VA had sent him or the 
benefit, if any, he was seeking.  This matter is referred to 
the RO and the veteran's representative for appropriate 
action.




FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
not manifested by flexion limited to less than 100 degrees, 
any limitation of extension, arthritis, instability, 
subluxation or any other functional limitation. 

2.  The veteran's service-connected pseudofolliculitis barbae 
is manifested by the disfigurement caused by bumps on his 
face covering 40 percent of the bearded area, primarily in 
the area of the neck; this condition more nearly approximates 
moderate, rather than severe, disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for left knee disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b); 
4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5299-5024, 5260, 
5261 (2002).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for pseudofolliculitis barbae are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002); 67 Fed. Reg. 49,590-
49,599 (July 31, 2002) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Code 7800).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  The Board concludes the November 
1999 rating decision, the April 2002 statement of the case, 
the July 2002 supplemental statement of the case, letters 
sent to the veteran by the RO, and a November 2002 Board 
letter to the veteran informing him of a change in 
regulations applicable for rating of his pseudofolliculitis 
barbae, effective August 30, 2002, adequately informed him of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  An 
April 2002 letter from the RO notified the veteran of the 
VCAA and advised him that VA would assist him in obtaining 
any VA or private treatment records that might be supportive 
of his claim.  He was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran responded to 
the Board's November 2002 letter, indicating that he had no 
further argument or evidence to present. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran and asked him to identify all medical providers who 
treated him for left knee disability or pseudofolliculitis 
barbae.  In November 2002, the veteran indicated by letter to 
the Board that he had no further argument or evidence to 
present.
 
In addition, the RO has obtained two medical examinations 
with opinions in this case.  As reflected in the analysis 
portion of this decision, the Board concludes that the 
medical opinions obtained by the RO, in conjunction with the 
other information of record, provide sufficient competent 
medical evidence to decide the claim.

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claims, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Background

The veteran is currently rated as 10 percent disabled for 
pseudofolliculitis barbae and 10 percent disabled for left 
knee disability.  He seeks higher ratings.

During an April 1999 VA examination, the veteran said that if 
he stood for a long time or walked any distance, such as on 
his job as a letter carrier, or went up stairs or hills, he 
would develop pain in the left knee.  He kept the knee 
wrapped with an ace bandage, which helped him get through the 
day.  Occasionally, he would develop swelling of the knee.  
The knee was stable but would occasionally have popping.  If 
he ran, which he did to a very limited extent, he would have 
pain in the knee and this would stop him.  Squatting and 
kneeling also caused pain, limiting him in performing such 
motions.  On physical examination, his gait was normal both 
in tandem and parallel.  He could toe and heel walk well.  He 
could squat only to about 100 degrees, being limited by his 
left knee pain.  The range of motion of the left knee was 0 
to 145 degrees.  There was subpatellar crepitus.  The 
examiner could not palpate any joint crepitus.  There was no 
effusion of the knee.  There was irregularity of the right of 
the patella over the femoral grove.  There was no laxity, and 
no anterior or posterior drawer sign.  McMurray's sign was 
negative.  The left lower extremity was slightly longer than 
the right and there was increased wearing on one shoe 
compared with the other.  There was also mild subpatellar 
crepitus of the right knee, but to a lesser extent compared 
with the left knee.  The right knee range of motion was also 
normal at 145 degrees.  Neither knee had effusion, 
hyperthermia, induration or erythema.  The diagnosis was 
retropatellar pain syndrome, left knee.

Also during the April 1999 VA examination, the veteran 
described irritation on shaving.  He said that sweating would 
also greatly increase the burning sensation and the flaring 
of the folliculitis.  He patted his face with water rather 
than scrubbing because of the sensitivity.  Examination of 
the face revealed mild follicular reaction, especially under 
the chin and to some extent over the cheek areas, but he was 
fairly well clean-shaven and had the condition under fairly 
good control.  The diagnosis was pseudofolliculitis barbae.  

In July 1999, the veteran received treatment for knee pain 
and pseudofolliculitis barbae.  Both knees were painful.  He 
denied swelling or recent injury or trauma.

In August 1999, the veteran sought VA treatment for bilateral 
knee pain, which had become more frequent and intense for the 
past month, to include clicking in the knees.  Physical 
examination was negative and range of motion was full.  The 
diagnostic impression was knee pain. 

VA records of treatment in November 2001 include complaints 
of left knee pain for the past two weeks.  The clinician 
noted the veteran to have an overuse injury and wear and tear 
on his knee because of his occupation as a letter carrier.  
On physical examination, the left knee was wrapped with an 
ace bandage for support.  He had bilateral knee braces, which 
he did not wear to the treatment session.  There was no 
redness, swelling, or bruising of the left knee noted.  There 
was palpable tenderness to the left medial knee to the back 
of the knee, with radiation of pain down the lower leg all 
the way to the calf at times.  He had limited range of motion 
of the knee due to pain.  He demonstrated full weight bearing 
with a slight limp favoring the left side.  The assessment 
was exacerbation of chronic left knee pain.  He was 
instructed to wear his knee braces for support and to return 
to the clinic if the condition became worse or did not 
improve.  

During a June 2002 VA examination, the veteran described 
ongoing discomfort of the left knee.  He had no swelling and 
no feeling of instability.  April 1999 X-rays of the left 
knee were noted to be normal.  On physical examination, the 
veteran had normal station and gait.  His knees appeared 
normal.  There was no soft tissue swelling, point tenderness, 
or joint effusion.  He was able to flex to 140 degrees, and 
extend to 0 degrees, with a mild amount of discomfort from 
130 to 140 degrees.  There was no ligamentous instability.  
The diagnosis was mild left knee retropatellar pain syndrome.

Also at the June 2002 VA examination, the veteran described 
continuing problems with ingrown hairs when shaving.  
Examination of the bearded area revealed multiple bumps 
occupying approximately 40 percent of the bearded area, 
primarily in the neck zone.  There were no exudates.  The 
neck had no excoriations.  The impression was 
psuedofolliculitis barbae.

Records received by VA in September 2002 pertain to VA 
treatment for left ankle disability and low back disability 
from August 1994 to October 1997. 

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied;  if the evidence is 
in support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1 (2002);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury). 

The RO currently evaluates the veteran's left knee disability 
as 10 percent by analogy to Diagnostic Code (Code) 5024, 
tenosynovitis.  38 C.F.R. § 4.71a.  Notes specify that 
disabilities rated under diagnostic codes including Code 5024 
are rated as arthritis according to limitation of motion of 
the affected part.  Limitation of knee motion is rated under 
Code 5260, limitation of flexion, or Code 5261, limitation of 
extension.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 15 degrees is rated as 30 percent disabling; to 30 degrees 
is rated as 20 percent disabling; to 45 degrees is rated as 
10 percent disabling; and to 60 degrees is rated as 0 percent 
disabling.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 45 degrees is rated as 50 percent disabling; to 30 
degrees is rated as 40 percent disabling;  to 20 degrees is 
rated as 30 percent disabling; to 15 degrees is rated as 20 
percent disabling; to 10 degrees is rated as 10 percent 
disabling; and to 5 degrees or less is rated as 
noncompensably disabling. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
recurrent subluxation or lateral instability is rated as 10 
percent disabling if slight, 20 percent disabling if 
moderate, and 30 percent disabling if severe.

The veteran's folliculitis barbae is rated under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, the rating code for 
disfigurement of the head, face or neck.  New rating criteria 
for this diagnostic code are effective as of August 30, 2002.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002).  For the 
period through August 29, 2002, the veteran's folliculitis 
barbae must be rated under the older criteria, regardless of 
whether the new criteria are more favorable to his claim; 
while, for the period from August 30, 2002, forward, the 
veteran's claim should be rated pursuant to the set of 
criteria which is more favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  See also, McCay v. Brown, 9 Vet. 
App. 183, 187 (1996) ("plain language of section 5110(g) 
prohibits a retroactive award prior to the effective date of 
the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997); 
VAOPGCPREC 3-2000.
 
Pursuant to 38 C.F.R. § 4.118 as in effect prior to August 
30, 2002, a disfiguring scar of the head, face, or neck 
warrants a noncompensable evaluation if the disfigurement is 
slight and a 10 percent evaluation if the disfigurement is 
moderate.  A 30 percent evaluation contemplates severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles.  A 50 percent 
rating is assigned for complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  When in addition to tissue loss and 
cicatrization there is marked discoloration, color change, or 
the like, a 50 percent evaluation may be increased to 80 
percent, a 30 percent evaluation may be increased to 50 
percent, and a 10 percent evaluation may be increased to 30 
percent.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).

Pursuant to 38 C.F.R. § 4.118 as in effect from August 30, 
2002, forward, the regulations for disfigurement of the head, 
face or neck are as follows:

7800 Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement:  rated at 80 percent.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement:  rated at 50 percent.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement: rated at 30 percent.

With one characteristic of disfigurement: rated at 10 
percent.

Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are:  Scar 5 or more inches (13 
or more cm.) in length.  Scar at least one-quarter inch (0.6 
cm.) wide at widest part.  Surface contour of scar elevated 
or depressed on palpation.  Scar adherent to underlying 
tissue.  Skin hypo-or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).  Skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran is currently rated as 10 percent disabled for his 
pseudofolliculitis barbae.  The condition is rated pursuant 
to Diagnostic Code 7800, based on disfigurement caused by 
this condition of the face and neck.  The old criteria, as in 
effect prior to August 30, 2002, must be considered for the 
full pendency of the claim.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  A 10 percent evaluation applies if the 
disfigurement is moderate, while a 30 percent evaluation 
contemplates severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2002).  The April 1999 and June 2002 VA examination reports 
reflect pseudofolliculitis in a portion of the bearded area 
of the face and neck.  The April 1999 VA examiner described 
the observed condition as a "mild follicular reaction," the 
veteran as well shaven, and the condition under fairly good 
control.  The June 2002 VA examiner noted the multiple bumps 
occupying approximately 40 percent of the bearded area, 
primarily in the neck zone.  There were no exudates or 
excoriations.   These descriptions do not meet or approximate 
the criteria for a 30 percent rating, severe disfigurement, 
and are much more consistent with the criteria for a 10 
percent rating, moderate disfigurement.  Additionally, the 
eyelids, lips, and auricles are not affected.  For these 
reasons, a rating in excess of 10 percent under the old 
Diagnostic Code 7800 is not warranted.

The new Diagnostic Code 7800 is applicable from August 30, 
2002, forward.  The medical evidence reflects no visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), so that a rating of 30 percent is not warranted under 
these criteria.  The VA examination reports do not indicate 
that the veteran had any scarring, hypo-or hyper-pigmentation 
in an area exceeding six square inches, skin of an abnormal 
(irregular, atrophic, shiny, scaly, etc.) texture in an area 
exceeding six square inches, underlying soft tissue missing 
in an area exceeding six square inches, or skin indurated and 
inflexible in an area exceeding six square inches.  Rather, 
the objective findings at the June 2002 VA examination were 
bumps on his face in approximately 40 percent of the bearded 
area, mainly in the area of the neck.  Application of a ruler 
to one's face reveals that 40 percent of the bearded area of 
a person's neck covers an area significantly less than six 
square inches.  Even if the sole objective finding, bumps on 
the veteran's face, could be considered as covering six 
square inches and productive of an abnormal texture of the 
face, this would only meet one of the eight characteristics 
of disfigurement, meeting the criteria for the current 10 
percent rating.  Two characteristics of disfigurement would 
be required for a 30 percent rating under the new criteria.  
See 67 Fed. Reg. 49,590-49,599 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800).

The veteran is currently rated as 10 percent disabled for his 
left knee disability.  In the present case, the objective 
medical findings indicate that he does not have arthritis.  
He has retropatellar syndrome, which causes intermittent pain 
but the degree of limitation of motion that is apparent is 
far short of what would be required for a rating in excess of 
10 percent.  The next higher rating for limitation of range 
of motion, 20 percent, requires limitation of flexion 30 
degrees pursuant to Diagnostic Code 5260, or limitation of 
extension to 15 degrees pursuant to Diagnostic Code 5261.  
The veteran's extension of 0 degrees and flexion of 140 
degrees (or 130 degrees taking into consideration onset of 
pain in the arc of motion, as indicated at the June 2002 VA 
examination, or 100 degrees when squatting, as ascertained at 
the April 1999 VA examination), obviously do not more nearly 
approximate the criteria for a 20 percent rating, even taking 
into consideration pain on motion as described at the VA 
examinations.  The evidence shows range of motion generally 
described as full, with indications of pain on motion beyond 
the limits of compensable range of motion.  Accordingly, a 
rating in excess of 10 percent is not warranted based on 
limitation of motion of the left knee.

The Board has also considered functional loss of the left 
knee, as is required under 38 C.F.R. §§ 4.40 and 4.45 (2002).  
However, the April 1999 and June 2002 VA orthopedic 
examinations revealed essentially full range of motion of the 
knee.  There is no indication of weakness, fatigue, or 
incoordination, nor is there any objective evidence to show 
that pain or flare-ups of pain results in additional 
functional limitation to a degree that would support a rating 
in excess of 10 percent under the applicable rating criteria.  
Id; DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1996).

VA examinations have been negative for instability and there 
is no indication of subluxation of the left knee.  
Accordingly, Diagnostic Code 5257 is not applicable. 

Because the veteran's left knee disability affects his 
employment as a letter carrier who does much walking as part 
of his employment duties, the Board has considered whether 
this case should be referred to the Director, Compensation 
and Pension Service, for extraschedular consideration for 
rating of the veteran's service connected left knee 
disability.  The governing norm in such exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).  The 
Board further notes that there is no evidence in the claims 
file of frequent periods of hospitalization for left knee 
disability.  There is no evidence of marked interference with 
employment.  He experiences left knee pain while working, but 
there is no evidence to show that his job performance is 
hindered.  Accordingly, the Board finds that this case does 
not warrant referral for extraschedular consideration.  38 
C.F.R. § 3.321(b). 

As the preponderance of the evidence is against the claims at 
issue, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

The claim for a rating in excess of 10 percent for left knee 
disability is denied.

The claim for a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

